DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Gulf Corporation Council Patent Office on 01/05/2019.  It is noted, however, that applicant has not filed a certified copy of the GC 2019-36849 application as required by 37 CFR 1.55.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the stopper comprises an upper face rotatably engaged with a lower face, wherein the vent comprises a first recess disposed in the upper face and a second recess disposed in the lower face, and wherein the vent is opened by rotating the upper face with respect to the lower face until the first recess coincides with the second recess” (Claim 5 and 15) must be shown or the feature(s) canceled from the claim(s).
Also, “a lake” (Claim 10) must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Repeats information given in the title (line 1).
The abstract is not in a narrative form, but is rather a single sentence substantial duplication of claim 1.
Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities:
Paragraph 39 line 1 (as filed), recitation of “Fig. 1” would be clearer if rewritten as --Fig. 2--.
Paragraph 39, line 2, recitation of “Fig. 2,the” would be clearer if rewritten as --Fig. 2, the--.
Paragraph 47, line 2, recitation of “through it” would be clearer if rewritten as --through the recess of the stopper--.
Paragraph 61, line 9, recitation of “continues goes on” would be clearer if rewritten as --continues--.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Pumping Water At A Flow Rate Equal To A Flow Rate Of A Compressed Air Flowing Into A Reservoir Having A Stopper--


Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Claim 2 and 12, line 2, recitation of “or a water turbine” would be clearer if rewritten as --and a water turbine--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 10 and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claims 8 and 18, line 2, “position the” is not clear in context.  This limitation would be clearer if rewritten as --position to the--.
Clam 10, line 1, recitation of “a lake” is not clear in context.  It is unclear how the reservoir will enclose the lake.  Accordingly the metes and bounds of the claim are not established.  How is the stopper going to be slidably disposed with in, say lake Superior?  For purposes of examination any body of water will be considered “a lake”.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Martinitz US 6,009,892, in view of Bonaventura et al. US 2,688,923.

With respect to Claim 1, Martinitz discloses an apparatus for compressing and pumping water, the apparatus comprising: a reservoir 4 configured to hold the water (“liquid media” Column 1, lines 6-7); a stopper 2 disposed within the reservoir (see Figure 3 I-III) and configured (forms top of air bladder, see Figure 2) to divide the reservoir into an upper portion (portion of 4 adjacent 2) and a lower portion (portion of 4 below 5, in Figure 2, landscape view), wherein the stopper comprises a closable vent 5; a water fill pipe 18 configured (via 5) to provide the water to the lower portion of the reservoir (portion of 4 below 5, in Figure 2, see Figure 3, III), when the stopper is in a raised position (as seen in Figure 2); an outlet pipe 10 connected to the lower portion of the reservoir (portion of 4 below 5, in Figure 2); a compressed air feed pipe 6/7 connected to the upper portion of the reservoir (portion of 4 adjacent 2) and configured to provide compressed air from a compressor 6 (Column 3, lines 8-9) to the upper portion of the reservoir (portion of 4 adjacent 2) while the vent 5 of the stopper 2 is 
This simple combination is only adding the slidable floats disclosed by Bonaventura et al. around the vent 5 disclosed by Martinitz.

With respect to Claim 6, as it depends from Claim 1, Bonaventura et al. further teach the stopper 12 is configured to contact a surface of the water (“supported on the water” Column 2, line 47).

With respect to Claim 7, as it depends from Claim 6, Bonaventura et al. further teach the stopper 12 is configured to slide from the raised position to a lowered position (“vertically reciprocally mounted and supported on the water” Column 2, lines  46-47) as the water escapes from the outlet pipe 15 such that the stopper 12 remains in contact with the surface of the water (“vertically reciprocally mounted and supported on the water” Column 2, lines  46-47, see Figure 1).

With respect to Claim 11, Martinitz discloses a method of compressing and pumping water (when “a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I)); comprising wherein the a stopper 2 is configured to divide a reservoir 4 into an upper portion (portion of 4 adjacent 2) and a lower portion (portion of 4 below 5, in Figure 2, landscape view), and comprises a closable vent 5; providing the water (“liquid media” Column 1, lines 6-7) 
This simple combination is only adding the slidable floats disclosed by Bonaventura et al. around the vent 5 disclosed by Martinitz.

With respect to Claim 16, as it depends from Claim 11, Bonaventura et al. further teach the stopper 12 is configured to contact a surface of the water (“supported on the water” Column 2, line 47).

With respect to Claim 17, as it depends from Claim 16, Bonaventura et al. further teach the stopper 12 is configured to slide from the raised position to a lowered position (“vertically reciprocally mounted and supported on the water”, Column 2, lines 46-47) as the water escapes from the outlet pipe 15 such that the stopper 12 remains in contact with the surface of the water (“vertically reciprocally mounted and supported on the water”, Column 2, lines  46-47, see Figure 1).


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Martinitz, in view of Bonaventura et al. (both mentioned previously), in further view of Oklejas, Jr. US Pub. 2009/0188865, as an evidentiary reference.

With respect to Claim 2, as it depends from Claim 1, although the combination of prior art teach all the structural limitations of the claim, including Martinitz disclosure of an outlet pipe 10 is configured to feed the water (“liquid media” Column 1, lines 6-7), both Martinitz and Bonaventura et al. are silent on the outlet pipe is configured to feed the water to at least one from among a reverse osmosis desalination apparatus or a water turbine.  However, as evidenced by Oklejas, Jr. it was old and well known in the art to use an outlet pipe 230 configured to feed water (204, “feed fluid”, Paragraph 0042, line 6, see Figure 9)  to at least one from among a reverse osmosis desalination apparatus 236 or a water turbine.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used reverse osmosis desalination apparatus connected to the outlet pipe as disclosed by Oklejas, Jr., in the pump disclosed by Martinitz, because it was old and well known in the art to do so.  
Further with respect to the recitation of the intended use of the apparatus, namely in an osmosis apparatus or water turbine, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 

.  


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martinitz, in view of Bonaventura et al. (both mentioned previously), in further view of Beattie US 4,976,546.

With respect to Claim 3, as it depends from Claim 1, although Martinitz discloses most of the limitations of the claim including a valve 7 controlling the flow rate of compressed air (Column 3, lines 26-39) in to the reservoir 4, both Martinitz and Bonaventura et al. are silent on a pressure sensor configured to sense the air pumping 

With respect to Claim 13, as it depends from Claim 11, although Martinitz discloses most of the limitations of the claim including a valve 7 disposed in the compressed air feed pipe 6/7 controlling the flow rate of compressed air (Column 3, lines 26-39) into the reservoir 4,. both Martinitz and Bonaventura et al. are silent on sensing the air pumping rate of the compressed air using at least one sensor; and controlling the pumping rate of the compressed air based on the sensing using a valve disposed in the compressed air feed pipe.  Beattie disclosing a dispensing system, .


Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinitz, in view of Bonaventura et al. (both mentioned previously), in further view Finley et al. US 6,313,545. 
With respect to Claim 9, as it depends from Claim 1, although Martinitz discloses most of the limitations of the claim including a reservoir 4, both Martinitz and Bonaventura et al. are silent on the reservoir is constructed from at least one of steel and concrete.  Finley et al. disclosing a reservoir 40 (see Figure 4) specifically teach the reservoir is constructed from at least one of steel and concrete (“concrete”, Column 18, lines 10-11).  Finley et al. teach using concrete advantageously reduced the manufacturing costs (Column 18, lines 14-15).  Therefore, it would have been obvious 
Also, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used at least one of steel and concrete to make the reservoir because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With respect to Claim 10, as it depends from Claim 9, Finley et al. further teaches
the reservoir 40 comprises a lake (see Figure 4) enclosed (portion of lake inside 40 is enclosed by concrete) by the at least one of the steel or the concrete (“concrete”, Column 18, lines 10-11).

Wirth respect to Claim 19, as it depends from Claim 11, although Martinitz discloses most of the limitations of the claim including a reservoir 4, both Martinitz and Bonaventura et al. are silent the reservoir is constructed from at least one of steel and concrete.  Finley et al. disclosing a reservoir 40 (see Figure 4) specifically teach the reservoir is constructed from at least one of steel and concrete (“concrete”, Column 18, lines 10-11).  Finley et al. teach using concrete advantageously reduced the manufacturing costs (Column 18, lines 14-15).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martinitz, in view of Bonaventura et al. (both mentioned previously), in further view Chammas US Pub. 2007/0213191.

With respect to Claim 20, Martinitz discloses a stopper 2 is configured to divide the reservoir 4 into an upper portion (portion of 4 adjacent 2) and a lower portion (portion of 4 below 5, in Figure 2, landscape view), and comprises a closable vent 5; control (20, Column 3, lines 55-56) a water fill pipe 18 to provide the water (“liquid media” Column 1, lines 6-7) to the lower portion (portion of 4 below 5, in Figure 2, landscape view) of the reservoir while the stopper 2 is in the raised position (as seen in Figure 2); control a compressed air feed pipe 6/7 to provide compressed air from a compressor 6 (Column 3, lines 8-9) to the upper portion (portion of 4 adjacent 2) of the reservoir 4 while the vent 5 of the stopper 2 is closed (Column 3, lines 23/-28), such that the compressed air presses (the compressed air pushes against both 2 and the surface of the water, see Figure 3) on the stopper and the water (“liquid media” Column 1, lines 6-7) is forced by the stopper 2 to escape from the lower portion (portion of 4 below 5, in Figure 2) of the reservoir 4 through an outlet pipe 10 (Column 3, lines 27-39); and determine a water pumping rate (level increasing, Claim 17, lines18-21) of the water (“liquid media” Column 1, lines 6-7) while the water escapes through of the outlet pipe 
This simple combination is only adding the slidable floats disclosed by Bonaventura et al. around the vent 5 disclosed by Martinitz.
Although the combination of prior art teach most of the limitations of the claim, including Martinitz disclosure of a device 4/2/6/7 for compressing and pumping water (“liquid media” Column 1, lines 6-7) and Bonaventura et al. teachings of a slidable .


Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


With respect to Claims 4 and 14, the prior art of record does not disclose or make obvious a stopper slidably disposed within a reservoir and comprising a closable vent; an outlet pipe connected to the lower portion of the reservoir and a compressed air feed pipe connected to an upper portion of the reservoir, wherein the stopper is configured to separate the compressed air from the water, and a processor configured to control the vent; but more specifically to open the vent and allow the compressed air to escape through the outlet pipe.

With respect to Claims 5 and 15, the prior art of record does not disclose or make obvious a stopper slidably disposed within a reservoir and comprising a closable vent; an outlet pipe connected to the lower portion of the reservoir and a compressed air feed pipe connected to an upper portion of the reservoir, wherein the stopper is configured to separate the compressed air from the water, and a processor configured to control the vent; but more specifically
the stopper comprises an upper face rotatably engaged with a lower face, wherein the vent comprises a first recess disposed in the upper face and a second recess disposed in the lower face, and wherein the vent is opened by rotating the upper face with respect to the lower face until the first recess coincides with the second recess.

.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Behunin et al. US 3,786,966 teach a pump having a movable stopper with a valve.
Shannon et al. US 4,587,133 teach a reservoir using compressed air.
Mesinger US Pub. 2017/0122284 teaches a reservoir having a winch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Timothy P. Solak
/tps/
Art Unit 3746
06/15/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746